El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El Doctor Martínez Roselló, miembro de la Asamblea Municipal de San Juan, elegido por el pueblo, renunció sn cargo. Pertenecía al Partido Constitucional Histórico. El Comité local de dicho Partido, dentro del término de ley, propuso para sustituirlo a Carlos J. Torres. La asamblea se negó a nombrarlo. Torres estableció un procedimiento de mandamus. Contestó la asamblea. T la corte de dis-trito declaró finalmente no haber lugar a ordenar a la asam-blea que nombrara al peticionario. No conforme éste in-terpuso el presente recurso de apelación.
Toda la cuestión a estudiar y a resolver gira alrededor de la interpretación que debe darse a la sección 22 de la Ley Municipal, tal como fue enmendada en 1925, Leyes de 1925, p. 699.
Sostiene el apelante que la corte de distrito erró al no seguir la doctrina establecida por esta Corte Suprema en el caso de Tórres v. Guánica, 33 D.P.R. 349.
En dicho caso se decidió en efecto lo que sigue que hay que convenir que es enteramente favorable a la contención del apelante. Es así:
“Ratificando la doctrina establecida en Piovan&tH v. Paz, 28 D.P.R., 337, se resolvió en el presente caso: que el poder de nombra-miento de la asamblea municipal para cubrir vacantes de sus miem-bros es meramente subsidiario. La designación la hace principal-mente el pueblo por conducto del organismo local del partido polí-tico a que pertenece el miembro saliente. Al hacer, pues la sustitu-ción, la asamblea actúa ministerial y no discrecionalmente. La en-mienda introducida al artículo 22 de la Ley Municipal de 1919 des-pués de la resolución de Piovunetti v. Paz (supra) no afectó la doctrina de dicho caso.”
*333Pero como dice el juez sentenciador en la opinión qne emitiera para basar su sentencia, esa jurisprudencia se es-tableció antes de la enmienda de 1925.
¿En qué consistió dicha enmienda? En adicionar a la Ley lo. que sigue:
“Cuando el organismo director local que deba hacer la propuesta no lo hiciere dentro de los cinco días de ocurrir la vacante- o la asam-blea municipal en su primera sesión ordinaria o extraordinaria no cubriere la vacante con la persona propuesta, entonces dicha va-cante será cubierta por el G-obernador de Puerto Rico con la apro-bación del Senado Insular a propuesta del presidente del comité directivo central del partido que eligió el miembro cuya vacante debe cubrirse.”
Descartando la cuestión del término ya que se' alega en la solicitud y no se impugna en la contestación' que la pro-puesta se hizo por el comité local del partido dentro del plazo de ley, y limitando nuestro estudio a la segunda parte de la enmienda, diremos que estamos enteramente confor-mes con el criterio de la corte de distrito expuesto en su opinión así:
“Pero existe otra situación especial, y es la siguiente: ‘cuando la Asamblea Municipal en su primera sesión ordinaria o extraordi-naria no cubriere la vacante con la persona propuesta’. Al ocurrir esto, la Ley dice claramente que se hará lo siguiente: ‘entonces dicha vacante será cubierta por el Gobernador de Puerto Rico, con la aprobación del Senado Insular, a propuesta del Presidente del comité directivo central del partido que eligió el miembro cuya vacante deba cubrirse’. Es decir, que existiendo una vacante en una asamblea municipal, y siendo propuesto un nombre por el comité local corres-pondiente para cubrir dicha vacante, si ésta no fuere cubierta con la persona propuesta por el. comité local, entonces, de acuerdo con la disposición clara y terminante de la Ley, esa materia queda por completo fuera ya de la jurisdicción y autoridad del comité local del partido y de la Asamblea municipal correspondiente, y pasa a crear una situación que viene por mandato de la misma Ley a re-caer en manos de otro funcionario a quien la Ley le impone la obli-gación de solucionarla. Eso es lo que de los términos del precepto' a que nos hemos referido claramente se desprende.”
*334Si la ley conservó los anteriores casos, a saber: “cuando por empate en la votación o por encontrarse vacante varios puestos o por baber renunciado varios miembros de la asam-blea no hubiere quorum” y agregó el de que la asamblea no cubriere la vacante en la primera sesión ordinaria o ex-traordinaria que celebrase después de la propuesta del or-ganismo local del partido, claro es que implícitamente reco-noció a dicho cuerpo la facultad para actuar en un sentido o en otro y el ejercicio de esa facultad no puede controlarse por un auto de mandamus. La asamblea puede por mera negligencia o de propósito dejar de actuar sobre la proposi-ción. Puede también negarse abiertamente a aceptarla. En todos dichos casos queda sin cubrir la vacante y termina la acción del comité y la asamblea. El caso está previsto en la ley, correspondiendo entonces decidirlo al Presidente del Comité Central del Partido y al Gobernador de la Isla. Los principios del gobierno' popular se conservan. Primero se da la oportunidad a los organismos elegidos directamente por los miembros del partido en la comunidad local y. por el pueblo de la misma. Cuando su actuación se hace impo-sible, por estar en desacuerdo, no cabe ahora como antes obligar a la asamblea a ejecutar la voluntad del comité local, sino que la decisión del caso pasa de la comunidad local a la insular, esto* es, al Presidente del Comité Central del Partido y al Gobernador del Pueblo con la aprobación del Senado.' Eso' es todo.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Hutchison no intervino.